873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Byrd MILLER, Plaintiff-Appellant,v.Rosetta E. HARRISON, Defendant-Appellee.
No. 89-6001.
United States Court of Appeals, Fourth Circuit.
Submitted March 9, 1989.Decided April 17, 1989.Rehearing and Rehearing In Banc Denied May 22, 1989.

James B. Miller, appellant pro se.
Before WIDENER, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
James Byrd Miller appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate* discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. Harrison, C/A No. 88-1095-WS (M.D.N.C. Dec. 23, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Miller's reason for failing to object to the magistrate's report may be grounds to excuse his default, but nevertheless, we note that the appeal is wholly without foundation and the magistrate's report is fully supported by the record